Citation Nr: 1530533	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for erectile dysfunction (ED), to include as secondary to the service-connected diabetes mellitus type II, and, if so, whether service connection is warranted.

2.  Entitlement to an increased rating (or evaluation) in excess of 20 percent for diabetes mellitus type II.

3.  Entitlement to an initial rating (or evaluation) in excess of 40 percent for right upper extremity peripheral neuropathy.

4.  Entitlement to an initial rating (or evaluation) in excess of 30 percent for left upper extremity peripheral neuropathy.

5.  Entitlement to an initial rating (or evaluation) in excess of 20 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to an initial rating (or evaluation) in excess of 20 percent for left lower extremity peripheral neuropathy.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from August 20, 2009 to October 13, 2009.  


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1969 to August 1971, to include a tour of duty in the Republic of Vietnam from September 1970 to August 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  In a February 2013 rating decision, a TDIU was granted effective from October 13, 2009; however, the rating period on appeal for lower extremities peripheral neuropathy begins on August 20, 2009, and the Veteran was determined to be disabled for Social Security disability benefits purposes effective from April 20, 2009 due to (service-connected) peripheral neuropathy and (non-service-connected) osteoarthrosis and allied disorders.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU for the period from August 20, 2009 to October 13, 2009 is part of the current appeal.  
The issue of entitlement to a TDIU from August 20, 2009 to October 13, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the May 2008 rating decision, the RO denied service connection for ED on the bases that the evidence did not show that ED was caused by diabetes mellitus type II and there was no evidence of the disability during service.  

2.  Evidence received since the May 2008 rating decision relates to the previously unestablished fact of ED aggravated by service-connected diabetes mellitus type II that provides a reasonable possibility of substantiating the service connection claim for ED.  

3.  ED was permanently worsened beyond the normal progression by service-connected diabetes mellitus type II.

4.  For the entire rating period on appeal, management of diabetes mellitus type II required the use of insulin, a restricted diet, and regulation of activities.  

5.  For the entire rating period on appeal, peripheral neuropathy of the right and left upper extremities was manifested by constant pain, decreased sensation in the bilateral fingers and hands, decreased reflexes in the bilateral triceps, and decreased strength of the left upper extremity with no motor deficits shown for either upper extremity.

6.  Throughout the rating period, the right and left lower extremities peripheral neuropathy was manifested by constant pain, some trophic changes of absent hair and dystrophic nails bilaterally, decreased sensation in the bilateral toes and feet, and diminished knee jerk and ankle jerk without motor or muscle deficits for either lower extremity.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision denying service connection for ED became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for ED.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for ED, based on secondary aggravation by the service-connected diabetes mellitus type II, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 40 percent, and no higher, for type II diabetes mellitus are met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.119, Diagnostic Code (DC) 7913 (2014).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, and no higher, for right (major) upper extremity peripheral neuropathy are met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, DC 8613 (2014).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 60 percent, and no higher, for left (minor) upper extremity peripheral neuropathy are met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, DC 8613 (2014).

7.  The criteria for an initial rating in excess of 20 percent for right lower extremity peripheral neuropathy are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, DC 8520 (2014).

8.  The criteria for an initial rating in excess of 20 percent for left lower extremity peripheral neuropathy are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

For reasons explained below, the Board is granting service connection for ED based on secondary aggravation by service-connected diabetes mellitus type II.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet App. 384, 394 (1993).

In the January 2011 notice letter sent prior to the initial denial of an increased rating for diabetes mellitus type II, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating appeal.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding the initial rating appeals for upper and lower extremities peripheral neuropathy, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA medical examinations in December 2009 and February 2011.  The collective medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  

On the March 2012 VA Form 9, the Veteran asked to be provided with another VA medical examination on the basis that the examination provided for diabetes mellitus type II (i.e., in February 2011) was inadequate; however, he provided no reasons as to why he believed that the VA medical examination was inadequate.  Upon review of the examination report, the Board finds no basis for finding that the February 2011 VA medical examination or the December 2009 VA medical examination was inadequate.  There is neither allegation nor indication of a material change in condition since the February 2011 VA medical examination.  For these reasons, the Board finds that the collective medical examination reports are adequate for adjudication purposes, and there is no need for further medical examination or medical opinion.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Analysis of Reopening Service Connection for ED

In the May 2008 rating decision, the RO denied service connection for ED on the bases that the evidence did not show that ED was caused by diabetes mellitus type II and there was no evidence of the disability during service.  The RO explained that the onset of the disability was prior to the diagnosis of diabetes mellitus type II, and the Veteran had reported that the onset of ED occurred in the late 1970s.  In May 2008, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the May 2008 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the May 2008 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the May 2008 rating decision, the Board finds that it qualifies as new and material evidence, and is sufficient to reopen service connection for ED.  The December 2009 VA medical examination report includes service-connected diabetic neuropathy and service-connected diabetes mellitus type II (i.e., endocrine disease) among the listed contributing causes for ED.  The December 2009 VA medical examination report is new to the record, addresses the ground of the prior denial, is presumed credible for the limited purpose of reopening the claim, and raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for ED.  See 38 C.F.R. § 3.156(a). 

Service Connection for ED

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with ED.  ED is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that the current ED was caused or aggravated by the service-connected diabetes mellitus.  In the alternative, he contends that ED is related to service.  Because the Board is granting service connection for ED on a secondary basis as a result of aggravation by the service-connected diabetes mellitus, other potential theories for entitlement to service connection (i.e., direct) are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

After review of all the lay and medical evidence of record, the Board finds that ED was not caused by diabetes mellitus.  ED is a condition capable of lay diagnosis.  On the February 2010 VA Form 21-4138, the Veteran reported that ED was not diagnosed until diabetes mellitus was diagnosed (i.e., in 2007); however, the statement is inconsistent with other statements made by the Veteran prior to the January 2010 denial of the claim.  At the April 2008 VA medical examination performed in connection with the prior service connection claim, the Veteran reported that ED began in the late 1970s.  This statement occurred approximately five months after being diagnosed with diabetes; therefore, if ED had then recently been diagnosed like diabetes, as the Veteran now alleges, it is likely that the Veteran would have accurately reported that ED was of recent onset at the April 2008 VA medical examination performed in connection with the original service connection claim for ED.  Instead, the Veteran reported that ED began many years before the onset of diabetes mellitus while reporting that diabetes mellitus had its onset in 2007.  

At the later December 2009 VA medical examination performed in connection with the current claim, the Veteran reported that ED began in 2005.  Although the April 2008 and December 2009 statements report different dates of onset for ED, which are decades apart, they each consistently report the onset of ED to a time before the onset and diagnosis of diabetes mellitus.  Because these statements were made before the denial of service connection for ED, they are credible and of significant probative value to the extent that they consistently report that the onset of ED pre-dated the onset of diabetes mellitus by two years or more.  The fact that diabetes was diagnosed in 2007 is not in dispute.  See January 2008 VA nutritional clinic - dietetic outpatient treatment record (noting that the Veteran received diet education related to diabetes with new onset of one month).  Symptoms of diabetes are not shown to have manifested prior to 2007; thus, because both symptoms and diagnosis of ED existed prior to symptoms and diagnosis of diabetes, this chronological factor weighs heavily against finding that service-connected diabetes mellitus caused ED.  Common sense dictates that a disability must exist before it can cause another disability.  

The VA medical opinions also weigh against a finding that diabetes mellitus caused ED.  After interview and examination of the Veteran and review of the record, the April 2008, December 2009, and February 2011 VA medical examiners each opined that ED was not caused by diabetes mellitus.  The December 2009 VA medical examiner further opined that the most likely etiology of ED was the nonservice-connected vascular disease (i.e., hypertension).  

The Board next finds that the evidence is in equipoise on the question of whether ED, which pre-dated the onset of diabetes mellitus, was aggravated by diabetes mellitus type II.  Although the December 2009 VA medical examiner provided a negative medical opinion on the question of whether ED was a complication of (i.e., caused by) diabetes mellitus, the examiner noted that service-connected diabetic neuropathy and diabetes mellitus (i.e., endocrine disease), in addition to non-service connected vascular disease and medication, contributed to ED.  The December 2009 VA medical opinion supports a finding of secondary aggravation by diabetes mellitus type II, particularly in light of evidence that the onset of ED pre-dated the onset of diabetes mellitus weighing against a finding of secondary causation, and is consistent with the April 2008 VA medical opinion.  After interview and examination of the Veteran and review of the record, the April 2008 VA examiner opined that ED was not caused by diabetes mellitus because the onset of ED pre-dated the onset of diabetes mellitus; however, the VA examiner opined that ED was aggravated by diabetes mellitus because diabetes can affect ED by affecting the nerves to the penis, and the anal wink and cremasteric reflex were absent on physical examination.  The VA medical examiners had adequate data on which to base the medical opinions and provided sound rationale for the medical opinions; therefore, they are of significant probative value.   

The Board notes that the February 2011 VA medical examiner opined that ED was not aggravated by diabetes mellitus type II and explained that there had been no change in the condition since the onset of diabetes mellitus, noting that the Veteran had not been able to obtain an erection since 2000 and no longer ejaculated; however, the February 2011 VA medical examiner did not consider or explain the value of findings of absent anal wink and cremasteric reflex that were demonstrated at the April 2008 VA examination, so is based on less thorough and less accurate factual assumptions, which diminishes the value of the opinion.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for ED under 38 C.F.R. § 3.310 as secondary to service-connected diabetes mellitus type II is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.
      
Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
 
Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating Analysis for Diabetes Mellitus Type II

Service connection for diabetes mellitus type II as associated with herbicide exposure with a 20 percent rating effective from December 18, 2007, was established in an unappealed May 2008 rating decision that became final. 
38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 
The Veteran filed the current increased rating claim for diabetes mellitus on October 19, 2010.  On the October 2010 VA Form 21-4138, the Veteran asserted that he was entitled to an increased rating for diabetes mellitus due to the use of insulin, restricted activity, and periods of hypoglycemia related to diabetes mellitus.   

For the entire rating period on appeal (i.e., from October 19, 2010), diabetes mellitus type II is rated at 20 percent under the criteria at 38 C.F.R. § 4.118, DC 7913.  Under DC 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether management of diabetes mellitus required regulation of activities, in addition to the use of insulin and a restricted diet, for the entire rating period on appeal, so that the schedular criteria for a 40 percent rating under DC 7913 are approximated.  At the February 2011 VA medical examination, the Veteran denied having any restrictions in the ability to perform strenuous activities due to diabetes mellitus, and a September 2012 VA primary care note shows that a medical provider advised weight loss through proper diet and exercise with no mention of avoidance of strenuous activity; however, VA treatment records during the rating period include activity limitation and limitation in recreational activities among the functional status limitations associated with diabetes and diabetic neuropathy.  See September 2011 and March 2012 VA primary care nursing notes.  While the VA medical providers did not specifically advise the Veteran to avoid strenuous occupational and recreational activities due to diabetes mellitus, the March 2012 VA medical provider noted a limited ability to walk associated with the diabetic neuropathy symptoms and the functional limitation resulting therefrom; therefore, it is reasonable to infer a limited ability to engage in strenuous physical activities due to diabetes mellitus.  See also May 2011 Social Security disability evaluation of residual functional capacity (noting that the Veteran has exertional limitations in lifting, standing, and sitting primarily based on symptoms of upper extremity diabetic neuropathy and past work demands exceed residual functional capacity limitations so that the Veteran cannot perform past jobs).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 40 percent rating for diabetes mellitus type II under DC 7913 based on evidence of management of diabetes mellitus requiring use of insulin, a restricted diet, and regulation of activities are approximated for the entire rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.

The Board finds that a rating in excess of 40 percent is not warranted for any period.  For the entire rating period, diabetes mellitus was managed through use of insulin, a restricted diet, and regulation of activities.  The weight of the evidence shows that management of diabetes mellitus was not also manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations twice per year or twice a month visits to a diabetic care provider.  Although the Veteran reported hypoglycemic episodes due to diabetes mellitus, he did not suggest that management of diabetes mellitus required twice a month visits to a diabetic care provider or hospitalization at any time during the rating period and such a finding is not otherwise supported by the record.  At the February 2011 VA medical examination, the Veteran denied symptoms of hyperglycemia or hypoglycemia and having been hospitalized for diabetes.  VA treatment records during the rating period show no hospitalization or twice a month visits to a diabetic care provider due to episodes of ketoacidosis or hypoglycemic reactions.  For these reasons, the weight of the evidence is against a finding that a rating in excess of 40 percent under DC 7913 for diabetes mellitus is warranted for any period.   

Initial Rating Analysis for Upper Extremities Peripheral Neuropathy

For the entire rating period (i.e., beginning on October 13, 2009), peripheral neuropathy of the left upper extremity has been rated at 30 percent and peripheral neuropathy of the right upper extremity has been rated at 40 percent under the rating criteria found at 38 C.F.R § 4.124a, DC 8512, as a condition analogous to a disease of the lower radicular group; however, as explained below, the upper extremities peripheral neuropathy was manifested by decreased strength in the left upper extremity and decreased reflexes in the bilateral triceps, in addition to constant pain, decreased sensation in the bilateral fingers and hands, during the rating period.  DC 8512 only addresses symptoms and functional limitation as it relates to the hand, fingers, and wrist.  DC 8510 for the upper radicular group addresses limitations of shoulder and elbow movement, and DC 8511 for the middle radicular group addresses limitation of adduction, abduction and rotation of the arm; therefore, because the symptoms and functional limitations associated with the upper extremities peripheral neuropathy involves the upper arm as well as the hands, the Board finds that the disability is more appropriately rated under DC 8613, as a condition analogous to a disease (i.e., neuritis) of all radicular groups.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

DCs 8513, 8613, and 8713 provide ratings for paralysis, neuritis, and neuralgia of all radicular groups.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 20, 40, and 70 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major lower radicular group.  Disability ratings of 20, 30, and 60 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor lower radicular group.  Disability ratings of 90 percent and 80 percent are warranted, respectively, for complete paralysis of the major or minor lower radicular group with all instrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers, paralyzed (substantial loss of use of hand).  38 C.F.R. § 4.124a. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the evidence shows severe impairment associated with the upper extremities so that the criteria for a 70 percent rating for the right upper extremity and a 60 percent rating for the left upper extremity under DC 8613 have been approximated for the entire period.  Throughout the rating period, peripheral neuropathy of the upper extremities was manifested by constant pain, decreased sensation in the bilateral fingers and hands, decreased reflexes in the bilateral triceps, and decreased strength of the left upper extremity with no motor deficits shown for the right or left upper extremity.  See, e.g., December 2009 and February 2011 VA medical examination reports; see also February 2011 VA primary care nursing note (reporting constant pain of variable intensity in the hands).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the disability picture more closely approximates severe neuritis of all lower radicular group for both upper extremities under DC 8613, and the criteria for a rating of 70 percent for peripheral neuropathy of the right upper extremity or in excess of 60 percent peripheral neuropathy of the right upper extremity have been approximated for the entire rating period.  38 C.F.R. §§ 4.3, 4.7. 

A rating in excess of 70 percent for peripheral neuropathy of the right upper extremity and in excess of 60 percent for peripheral neuropathy of the left upper extremity is not warranted for any period.  Both VA medical examiners opined that neuritis was present in the upper extremities; however, paralysis in the upper extremities was absent.  The maximum rating that may be assigned for neuritis is the rating equivalent to severe, incomplete, paralysis for the nerve involved; therefore, because the 70 percent rating for the right upper extremity and the 60 percent rating for the left upper extremity were awarded based on evidence of severe neuritis of all radicular groups when no paralysis was shown, the Veteran is already in receipt of the maximum schedular rating for peripheral neuropathy of the upper extremities, and no higher rating for either extremity is warranted for any period.    

Initial Rating Analysis for Lower Extremities Peripheral Neuropathy

For the entire rating period (i.e., beginning August 20, 2009), peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity have each been rated at 20 percent under the rating criteria found at 38 C.F.R 
§ 4.124a, DC 8520, as a condition analogous to a disease of the sciatic nerve.  

DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the criteria for a rating in excess of 20 percent under DC 8520 have been met or approximated for either lower extremity for any period.  Throughout the rating period, the lower extremity peripheral neuropathy was manifested by constant pain, some trophic changes of absent hair and dystrophic nails bilaterally, decreased sensation in the bilateral toes and feet, and diminished knee jerk and ankle jerk; however, no motor or muscle deficits were shown for either lower extremity.  For these reasons, the Board finds that the disability picture more closely approximates moderate neuritis of the sciatic nerve for both lower extremities, and the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left or right lower extremity have not been met for any period.

Thus, with the exception of diminished knee and ankle reflexes and some mild trophic changes shown in the lower extremities, symptoms present in the lower extremities are sensory in nature.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that, because the Veteran's neuropathy symptoms described above are largely sensory with only some decrease in reflex noted in the lower extremities, service-connected peripheral neuropathy the right and left lower extremities is no more than moderate in degree and does not more nearly approximate a rating based on moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  For these reasons, the Board finds that a rating in excess of 20 percent is not warranted under Diagnostic Code 8520, 8620, or 8720 for peripheral neuropathy in either the right or left lower extremities.  Because the preponderance of the evidence is against the claims for a higher initial rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has further considered whether the increased and initial rating appeals warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 40 percent schedular rating under DC 7913 for diabetes mellitus.  For the entire rating period, diabetes mellitus was managed with insulin, a restricted diet, and regulation of activities.  The schedular criteria under DC 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment.  The schedular criteria specifically provide for a 40 percent rating for diabetes mellitus managed with insulin, a restricted diet, and regulation of activities; therefore, the symptoms and/or manifestations and functional impairments of diabetes mellitus demonstrated in this case are fully contemplated in the schedular criteria for the schedular rating for the rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate diabetes mellitus, and referral for consideration of extraschedular rating is not necessary.

The Board further finds that the symptomatology and functional impairment caused by the peripheral neuropathy of the upper and lower extremities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DCs 8513, 8613, 8713, and 8520, 8620, and 8720 specifically provide for disability ratings based the severity of 

neuritis, neuralgia, or incomplete paralysis in all radicular groups and the sciatic nerve.  The manifestations of peripheral neuropathy of the upper extremities approximate severe neuritis of all radicular groups and manifestations of peripheral neuropathy in the lower extremities approximate moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the peripheral neuropathy disabilities, and referral for consideration of an extraschedular evaluation is not warranted.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected 

disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for ED is granted.

Service connection for ED, based on aggravation by service-connected diabetes mellitus type II, is granted.

An increased rating of 40 percent, but no higher, for diabetes mellitus type II for the entire rating period is granted.

An initial rating of 70 percent, but no higher, for peripheral neuropathy of the right upper extremity for the entire rating period is granted.

An initial rating in excess of 60 percent, but no higher, for peripheral neuropathy of the left upper extremity for the entire rating period is granted.

An initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity for the entire rating period is denied.

An initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity for the entire rating period is denied.



REMAND

TDIU

For the period from August 20, 2009 to October 13, 2009, service connection is in effect for type II diabetes mellitus, rated at 20 percent; diabetic neuropathy of the left lower extremity, rated at 20 percent; and diabetic neuropathy of the right lower extremity, rated at 20 percent.  The combined disability rating is 50 percent.  Even after consideration of a single combined rating for disabilities resulting from a common etiology, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) for the period from August 20, 2009 to October 13, 2009 because the "single" combined disability rating for disabilities resulting from a common etiology is less than 60 percent.  Also, there is evidence of record that suggests the Veteran was not working during the period, in part, due to diabetic neuropathy.  See SSA Disability Determination and Transmittal.  VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 
38 C.F.R. § 4.16(a), the case must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) (2014).

Accordingly, the issue of TDIU is REMANDED for the following actions:

1.  Refer the Veteran's claim for TDIU to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period from August 20, 2009 to October 13, 2009.

2.  Thereafter, readjudicate the TDIU appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and the representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


